UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6615



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALEJANDRO DEJESUS HERNANDEZ, a/k/a Kamarky,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-91-139-A, CA-97-869-AM)


Submitted:   June 23, 1998                    Decided:   July 9, 1998


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alejandro Dejesus Hernandez, Appellant Pro Se. Thomas More Hollen-
horst, Assistant United States Attorney, Bernard James Apperson,
III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Hernandez, Nos. CR-91-139-A; CA-97-869-AM

(E.D. Va. Oct. 14, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2